Citation Nr: 0529422	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  00-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral shaking leg syndrome, claimed as due to VA 
vocational rehabilitation training.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic headaches, 
to include migraine headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eating disorder, 
described as anorexia and bulimia nervosa.

4.  Entitlement to service connection for obsessive-
compulsive disorder, claimed as secondary to service-
connected depression.

5.  Entitlement to service connection for tremors, claimed as 
secondary to service-connected depression.

6.  Entitlement to service connection for avitaminosis, 
claimed as secondary to an eating disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for bilateral shaking leg syndrome, denied reopening 
of previously-denied claims for service connection for 
headaches and an eating disorder, and denied service 
connection for obsessive-compulsive disorder, tremors, and 
avitaminosis.

In March 2001, the Board remanded the case for the 
development of additional evidence.

In a January 2000 statement, the veteran wrote that her 
shaking leg syndrome was due to VA vocational rehabilitation.  
In addition, in that statement she appeared to raise a claim 
that the shaking leg syndrome had resulted from medications 
for treatment of her service-connected depression.  Service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  The RO has 
not addressed a claim for service-connection for shaking leg 
syndrome secondary to depression.  The Board refers this 
issue to the RO for appropriate action.

The issue of service-connection for obsessive-compulsive 
disorder is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Bilateral shaking leg syndrome manifested prior to the 
veteran's participation in VA vocational rehabilitation 
training.

3.  The veteran did not file a notice of disagreement with a 
December 1990 rating decision denying service connection for 
headaches and an eating disorder.

4.  The RO denied service connection for headaches in 
December 1990 on the grounds that the veteran's chronic 
headaches had begun prior to service and had not worsened 
during service.

5.  The evidence received since December 1990 does not 
present a contention that the veteran's chronic headaches 
began during service or worsened during service.

6.  Since a December 1990 rating decision denying service 
connection for an eating disorder, the veteran has added 
contentions that her eating disorder began during service and 
worsened during service.

7.  No eating disorder was found at the time of the veteran's 
service enlistment examination.

8.  An eating disorder, with bingeing, self-induced vomiting, 
and abuse of laxatives, was noted during the veteran's 
service.

9.  An eating disorder, diagnosed as anorexia nervosa and 
bulimia, continued after the veteran's service.

10.  Essential tremor was diagnosed in 2003, many years after 
separation from service.

11.  Essential tremor is not attributable to depression or 
medication for depression.

12.  The veteran does not currently have avitaminosis.


CONCLUSIONS OF LAW

1.  The veteran's bilateral shaking leg syndrome was not 
proximately caused by VA vocational rehabilitation training.  
38 U.S.C.A. §§ 1151, 5107 (West 2002).

2.  A December 1990 rating decision denying service 
connection for headaches and an eating disorder is a final 
decision.  38 U.S.C.A. § 7105 (West 2002).

3.  The evidence received since December 1990 is not new and 
material to a claim for service connection for chronic 
headaches; that claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156 (2001).

4.  The evidence received since December 1990 is new and 
material to a claim for service connection for an eating 
disorder; that claim is reopened.  Id.

5.  The veteran is presumed to have been in sound condition, 
without any eating disorder, at entry into service.  
38 U.S.C.A. §§ 1111, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.304(b), 3.306 (2005).

6.  An eating disorder, diagnosed as anorexia nervosa and 
bulimia, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).

7.  Essential tremor was not incurred or aggravated in 
service, and is not proximately due to service-connected 
depression or medication for depression.  .  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2005).

8.  Avitaminosis was not incurred or aggravated in service, 
and did not develop as a result of any service-connected 
disorder.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notices provided in September 
2001, November 2002, and December 2003 in effect fulfill the 
requirements under the VCAA to notify the veteran regarding 
the development of relevant evidence, including the 
requirement to notify the veteran to submit all pertinent 
evidence in his possession.  VA has conducted all appropriate 
development of evidence relevant to this case, and has 
secured all available pertinent evidence.  

The United States Court of Appeal for Veterans Claims (Court) 
has held that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  The Court explained in Pelegrini, 
however, that failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  The Court stated that it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.  The Court has also 
indicated that the lack of full notice prior to the initial 
decision may be corrected, and any error as to when notice 
was provided may be harmless, if the veteran is provided a 
meaningful opportunity to participate in the processing of 
her claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, VA issued VCAA letters in 2001 through 2003, 
after the initial adverse rating decision of 1999.  VA 
followed proper procedures, however, in subsequent actions.  
The Board remanded the case in March 2001.  The RO provided 
the required notice in 2001 through 2003.  The veteran has 
had a meaningful opportunity to participate in the processing 
of her claim.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless error that would not reasonably affect the 
outcome of the case.

Compensation under 38 U.S.C.A. § 1151 for Bilateral Shaking 
Leg Syndrome

In September 1999, the RO received documents from the veteran 
presenting several claims, including a claim for "[s]ervice-
connection by reason of Vocational Rehabilitation" for 
shaking leg syndrome of the right and left legs.  Under 
certain circumstances, VA provides compensation for 
disability resulting from VA medical treatment, or from a VA 
training and rehabilitation program, in the same manner as if 
such disability were service-connected.  38 U.S.C.A. § 1151.  
For a claimant to qualify for such compensation, the 
disability must not be the result of willful misconduct by 
the veteran.  To received compensation for a disability 
claimed to be related to VA training and rehabilitation, the 
disability must be proximately caused by the training and 
rehabilitation services or program.  Id.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

Following a 1990 claim from the veteran, VA established 
service connection for a psychiatric disorder, major 
depression, effective from the time of the veteran's 
separation from service in 1990.

On VA psychiatric examination in May 1993, the veteran 
reported that she had recently developed a nervous disorder 
in her legs, described as a jerking sensation that occurred 
at night.  She indicated that medications that she received 
in VA mental health treatment had been changed in response to 
the development of that symptom in the legs.

The veteran was enrolled in a VA vocational rehabilitation 
training program from 1994 through 1999.  She had meetings 
with a VA vocational rehabilitation counselor, and she took 
college courses toward a degree.  She earned a bachelor's 
degree, with a major in psychology, in 1997.  The records 
from VA vocational counseling contain some references to the 
veteran's depression, but do not mention symptoms in the 
legs.

VA outpatient treatment notes from July 1998 reflect the 
veteran's report of the return of restless leg syndrome that 
she had experienced in 1993.  She indicated that medication 
had helped with the restless leg syndrome in 1993.  
Outpatient treatment notes from 1998 and 1999 reflect 
treatment with medication for restless leg syndrome.

In a January 2000 statement, the veteran wrote that her 
shaking leg syndrome was due to VA vocational rehabilitation.  
As noted above, that statement also appeared to raise a claim 
that the shaking leg syndrome had resulted from medications 
for treatment of her service-connected depression.  The RO 
has not addressed a claim for service-connection for shaking 
leg syndrome secondary to depression.  In the introduction 
section above, the Board has referred this issue to the RO 
for appropriate action.

On VA examination in July 2002, the veteran reported having 
been diagnosed with restless leg syndrome about six years 
earlier.  She stated that she was presently on medication for 
restless leg syndrome.  She related that her treating 
psychiatrist felt that her restless leg syndrome was a side 
effect of medication she took for depression.

On VA examination in November 2004, the veteran reported that 
restless leg syndrome had been diagnosed in 1993.  The 
examiner stated the opinion that it was not as likely as not 
that the veteran's restless leg syndrome was related to her 
depression.

On VA examination in May 2005, the examiner reported that the 
etiology of the veteran's restless leg syndrome was unknown.  
She wrote:

This examiner is not able to provide an 
opinion as to whether or not her restless 
leg syndrome was due to her vocational 
rehabilitation training from June 1994 to 
May 1997, without resorting to mere 
speculation.

The veteran first reported leg shaking symptoms before she 
began VA vocational rehabilitation.  Her vocational 
rehabilitation program consisted of pursuing a college 
education.  There is no medical evidence that the restless 
leg syndrome was caused by the vocational rehabilitation.  
Therefore, the Board denies the appeal for compensation under 
38 U.S.C.A. § 1151 for restless leg syndrome due to 
vocational rehabilitation.

Requests to Reopen Claims

Upon separation from service in 1990, the veteran filed a 
claim for service connection for major depression.  In a 
December 1990 rating decision, the RO granted service 
connection for major depression.  In the same decision, the 
RO found that several conditions, including migrainous 
tension headaches and an eating disorder, had existed prior 
to service, and were not service-connected.

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  The veteran did not 
file an NOD with the RO's December 1990 rating decision 
denying service connection for headaches and an eating 
disorder.  Therefore, that decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted a claim in September 1999 to 
reopen the claims for service connection for headaches and an 
eating disorder.  Therefore, the earlier version of the 
regulation applies to that claim.

Under the earlier version of 38 C.F.R. § 3.156, new and 
evidence means evidence, not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself, or in 
connection with previously assembled evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of service connection 
for headaches and an eating disorder was the December 1990 
rating decision.  The Board will consider whether new and 
material evidence has been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Headaches

On the issue of service connection for headaches, the 
evidence that was before the RO at the time of the December 
1990 rating decision consisted of the veteran's service 
medical records.  The veteran did not report having headaches 
when she had an enlistment examination in February 1989.  
During service, however, she reported having chronic 
headaches that had begun before her entry into service.  She 
stated that the headaches might be related to a head trauma 
in a 1988 motor vehicle accident.  The psychiatrist who 
completed a July 1990 medical board report concluded that the 
veteran had chronic mixed migrainous tension headaches that 
had existed prior to service.

The evidence regarding the headache claim that has been added 
to the claims file since the December 1990 rating decision 
includes private and VA medical records.  Medical records 
from 1990 through 2002 reflect the veteran's reports of 
chronic headaches.  The veteran has not asserted that her 
chronic headaches began during service.  She has not reported 
that the headache disorder increased during service.  No 
physician or other health care professional has indicated 
that the veteran's headache disorder began during her service 
or worsened during her service.

The RO denied service connection for headaches in December 
1990 because the headache disorder had begun prior to 
service, and had not been aggravated by service.  The 
evidence added to the claims file since December 1990 does 
not contain any assertion, opinion, or finding that the 
headaches began during service or worsened during service.  
The new evidence, then, does not bear directly and 
substantially upon the specific matter under consideration.  
The new evidence is not significant to the relevant questions 
regarding the veteran's claim for service connection for 
headaches.  Thus, the new evidence is not material.  As new 
and material evidence has not been submitted, the Board 
denies the request to reopen that claim.

Eating Disorder

The RO's denial, in the December 1990 rating decision, of 
service connection for an eating disorder was also on the 
grounds that an eating disorder began prior to service and 
did not worsen during service.  The evidence on that issue 
that was in the claims file in December 1990 was the service 
medical records.  The veteran did not report an eating 
disorder on her February 1989 enlistment examination.  During 
service, however, she reported a history of abusing 
laxatives, vomiting, and binge eating.  A service 
psychiatrist concluded that she had an eating disorder that 
had begun prior to service.

Private and VA medical records, and statements from the 
veteran, have been added to the claims file since December 
1990.  The records show ongoing treatment for eating 
disorders.  In a January 2000 statement, the veteran asserted 
that military standards regarding weight and actions to 
enforce those standards had caused her eating disorders.  On 
VA examination in July 2002, the veteran reported that she 
had experienced mild problems with anorexia and bulimia in 
high school, and that those disorders had become more severe 
during her military service.  She also stated that her eating 
disorders had first been diagnosed in 1990.

Prior to the December 1990 rating decision, the veteran did 
not contend that her eating disorder had begun during service 
or had worsened during service.  Her statements in 2000 and 
2002 bear directly and substantially upon the questions of 
whether the eating disorder was incurred or aggravated in 
service.  Those new contentions from the veteran are 
sufficiently significant that they should be considered in 
order to fairly decide the merits of the claim for service 
connection for an eating disorder.  Thus, the 2000 and 2002 
statements are new and material evidence, and the claim is 
reopened.

The Board will consider on its merits the reopened claim for 
service connection for an eating disorder.  Medical records 
reflect diagnoses of anorexia nervosa and bulimia, and note 
symptoms and treatment in the 1990s and through the present.  
During service, the veteran related a pre-service history of 
behaviors consistent with an eating disorder.  Later, she 
raised contentions that her eating disorder began in service, 
and that it became worse during service.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  The presumption that the veteran was in 
sound condition at entry into service may be rebutted by 
clear and unmistakable evidence that the disability existed 
prior to service, and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

On the report of a February 1989 service enlistment 
examination of the veteran, the examiner marked that the 
veteran was in normal psychiatric condition.  The veteran did 
not report any eating disorder, psychological problems, or 
any other disorder in the medical history that she completed 
at that time.  Therefore, the veteran is presumed to have 
been in sound condition, free of any eating disorder, at 
entry into service.

There is considerable evidence that the veteran's eating 
disorder existed prior to service.  Medical reports during 
and after service reflect the veteran's statements that the 
eating disorder symptoms, such as inducing vomiting and 
abusing laxatives, began in the years before the veteran's 
service.

The evidence is mixed, however, as to whether the veteran's 
eating disorder was aggravated by service.  Aggravation is 
presumed when a disability increases in severity during 
service.  38 C.F.R. § 3.306(a).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  Whether the disability increased in 
severity during service is to be considered based on all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

The claims file does not contain records dated earlier than 
the veteran's enlistment examination.  Records from the time 
of service and the years immediately following service do not 
discuss the frequency of her eating disorder symptoms.  Thus, 
those records do not show whether or not the eating disorder 
increased in severity during service.  On VA examination in 
July 2002, the veteran stated that she had mild problems with 
anorexia and bulimia in high school, that those disorders had 
become more severe during service, and that she had first 
been diagnosed with eating disorders in 1990.  The veteran's 
statements over the years regarding her eating disorder are 
not all consistent with each other.  Nonetheless, she is 
competent to recall the history of her symptoms and 
treatment, and her July 2002 statement must be considered.

In light of the limited and mixed information as to whether 
the eating disorder worsened during service, the evidence 
that the veteran's eating disorder was not aggravated by 
service cannot be said to reach the level of clear and 
unmistakable.  Therefore, the evidence does not rebut the 
presumption of soundness.  For purposes of this appeal, the 
Board must presume that the veteran did not have an eating 
disorder when she entered service.

During service, the veteran's eating disorder was described 
as manifested by abusing laxatives, vomiting, and binge 
eating.  VA and private medical records from the years after 
service show that the veteran has continued to receive 
treatment for eating disorders, diagnosed as anorexia nervosa 
and bulimia.  The evidence supports a finding that the 
veteran had an eating disorder during service that has 
continued through the present.  Therefore, the record 
warrants a grant of service connection of the eating disorder 
as incurred in service.

Service Connection for Tremors

The veteran contends that she has tremors as a result of 
medication that she takes for service-connected depression 
and for headaches.  Service medical records are silent for 
tremor.  In June 2003, the veteran reported that in January 
2003 she had developed a head tremor, heaviness in her legs, 
and periods of hypophonia and expressive aphasia.  She stated 
that those symptoms had ceased after several days in January, 
but had resumed in June 2003.  She related a family history 
of tremor and Parkinson's disease.  She reported that the 
tremor worsened with fatigue.  The examiner observed that the 
veteran had a nodding tremor of the head.  The examiner 
listed an impression of essential tremor.

On VA neurological examination in November 2004, the veteran 
reported that in 2003 she had developed jerking of her body 
from the waist up.  She stated that a physician diagnosed 
essential tremor, and that she was placed on medication for 
that condition.  She reported having had a flare-up of 
symptoms in August 2004 that lasted several days.  She 
indicated that with medication she was free of symptoms most 
of the time.  On examination, the examiner observed a fine 
tremor in both hands.  The examiner included essential tremor 
among the diagnoses.  The examiner provided the opinion that 
it was not as likely as not that the veteran's essential 
tremors were related to her depression.

Physicians have found that the veteran has essential tremor.  
There is no evidence that tremors began during service.  The 
neurologist who examined the veteran in 2004 opined against a 
connection between the veteran's essential tremor and her 
depression.  There is no medical opinion that supports such a 
connection.  The preponderance of the evidence is against 
service connection for tremors, and that claim is denied.

Service Connection for Avitaminosis

The veteran has contended that she has avitaminosis as a 
result of her eating disorder.  Her service medical records 
are silent for avitaminosis.  In March and April 1991, the 
veteran had VA inpatient treatment for major depression.  The 
hospital treatment summary indicated that the veteran was 
noted to have a low tyramine diet, and that she had a 
consultation with dietary specialist.

The report of a July 2002 VA examination noted a history of 
avitaminosis and electrolyte imbalance, secondary to an 
eating disorder, in 1991.  In the 2002 examination, the 
veteran reported an ongoing eating disorder.  She stated that 
she had leg cramps due to electrolyte imbalance and low 
potassium.  The examiner reported a diagnosis of avitaminosis 
and electrolyte imbalance by history.

On VA examination in November 2004, the veteran stated that 
the issue of avitaminosis had been relevant when she had 
filed her claim, but was no longer relevant.  She reported 
that at present her anorexia had resolved reasonably well 
under treatment.  She indicated that her nutritional state 
was good at present.

The medical records do not show that the veteran has 
avitaminosis, and the veteran has recently indicated that she 
no longer had that condition.  As there is no present 
disability, service connection for avitaminosis is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral shaking leg syndrome, claimed as due to VA 
vocational rehabilitation training, is denied.

New and material evidence has not been received; the claim 
for service connection for chronic headaches is not reopened.

New and material evidence has been received; the claim for 
service connection for an eating disorder is reopened.

Entitlement to service connection for an eating disorder, 
diagnosed as anorexia nervosa and bulimia, is granted.

Entitlement to service connection for tremors is denied.

Entitlement to service connection for avitaminosis is denied.


REMAND

The veteran is seeking service connection for obsessive-
compulsive disorder, claimed as secondary to her service-
connected depression.  She asserts that she has obsessive-
compulsive disorder that manifested by behavior and thoughts 
such as anorexia, hair pulling, repeated rewriting of 
academic papers, and undue concern over whether her door is 
locked.  She indicates she has worked on the obsessive-
compulsive disorder in private psychotherapy.  Medical and 
mental health treatment records from service, VA, and private 
sources do not show diagnosis or treatment of obsessive-
compulsive disorder.  On VA examination in November 2004, the 
examiner included obsessive-compulsive disorder among the 
veteran's diagnoses.

The November 2004 VA examination report supports the 
veteran's assertion that she has obsessive-compulsive 
disorder, but the record does not contain professional 
findings or opinions regarding the etiology of that disorder.  
The Board will remand the issue for a VA examination, with an 
opinion as to the likelihood that any current obsessive-
compulsive disorder is proximately due to or the result of 
the veteran's service-connected depression.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA mental health examination to 
address the existence and likely etiology 
of obsessive-compulsive disorder.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should provide an opinion as to 1) 
whether the veteran has obsessive-
compulsive disorder, and 2) whether it is 
at least as likely as not that obsessive-
compulsive disorder is proximately due to 
or the result of depression.  The 
examiner should explain all conclusions.

2.  If the benefit sought on appeal is 
not granted, the RO must furnish a 
supplemental statement of the case, and 
afford an opportunity to provide written 
or other argument or evidence in 
response, before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


